Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 1 of 7 PAGEID #: 223




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
JOHN DOES 151-166,                       )               Case No. 2:20-cv-03817-MHW-EPD
                                         )
            Plaintiffs,                  )               Judge Michael H. Watson
                                         )
v.                                       )               Chief Magistrate Judge Elizabeth P.
                                         )               Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )

                                     RULE 26(f) REPORT

        Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on July 12,
 2021, and was attended by:

Attorney Richard W. Schulte, counsel for plaintiff John Doe 162,

Attorney Michael H. Carpenter, counsel for defendant The Ohio State University,

Attorney Timothy R. Bricker, counsel for defendant The Ohio State University,

Attorney David J. Barthel, counsel for defendant The Ohio State University.

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet
and confer on the matters outlined below.

 1.     CONSENT TO MAGISTRATE JUDGE

 Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

 ______Yes      ____ No

 2.     INITIAL DISCLOSURES

 Have the parties agreed to make initial disclosures?

 ______Yes      ______No      ______The proceeding is exempt under Rule 26(a)(1)(B)

 If yes, such initial disclosures shall be made by__N/A___.
          If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First Amended
          Complaint (Doc. 31), the parties believe a status conference would be appropriate to

                                                 1
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 2 of 7 PAGEID #: 224




         address these initial disclosure issues.

 3.       VENUE AND JURISDICTION

 Are there any contested issues related to venue or jurisdiction?

 ______Yes            No

 If yes, describe the issue: N/A .

 If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by N/A .

 4.       PARTIES AND PLEADINGS

      a. The parties agree that any motion or stipulation to amend the pleadings or to join
         additional parties shall be filed by:

          If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First Amended
          Complaint (Doc. 31), the parties believe a status conference would be appropriate to
          set a case schedule and address these parties and pleadings issues.

      b. If the case is a class action, the parties agree that the motion for class certification shall be
         filed by N/A .


 5.       MOTIONS

      a. Are there any pending motion(s)?


              Yes        ______No

          If yes, indicate which party filed the motion(s), and identify the motion(s) by name
          and docket number:

          Ohio State’s Motion to Dismiss Plaintiff John Doe 162’s First Amended Complaint
          (Doc. 31) is pending.

      b. Are the parties requesting expedited briefing on the pending motion(s)?

          ______Yes           No

          If yes, identify the proposed expedited schedule:

          Opposition to be filed by N/A ; Reply brief to be filed by N/A .

                                                    2
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 3 of 7 PAGEID #: 225




 6.      ISSUES

 Jointly provide a brief description of case, including causes of action set forth in the complaint,
 and indicate whether there is a jury demand:

          On July 29, 2020, the sixteen plaintiffs in the above-captioned action, including
          plaintiff John Doe 162, filed their original Complaint against Ohio State asserting
          claims under Title IX, 20 U.S.C. § 1681, et seq., for “heightened risk” (Count I)
          and “hostile environment” (Count II) related to the conduct of former Ohio State
          physician Dr. Richard Strauss. See Complaint (Doc. 1). On October 12, 2020, Ohio
          State and fifteen of the sixteen plaintiffs in the above-captioned action, settled their
          claims. See Order (Doc. 21). The claims of plaintiff John Doe 162 were not included
          in the October 12, 2020 settlement. Id. On April 6, 2021, the Court granted the
          plaintiffs’ unopposed motion for voluntary dismissal with prejudice pursuant to
          the settlement and dismissed with prejudice the claims of the fifteen settled
          plaintiffs, leaving the Title IX claims of plaintiff John Doe 162 as the only remaining
          claims in this action. See Order (Doc. 21).

          On May 24, 2021, Ohio State filed a motion to dismiss the claims of John Doe 162
          that were asserted in the original Complaint. See Motion to Dismiss (Doc. 26). In
          response to Ohio State’s motion to dismiss, John Doe 162 filed a First Amended
          Complaint (“FAC”) on June 14, 2021. See FAC (Doc. 28). The FAC deleted the
          Title IX “hostile environment” claim, leaving the Title IX “heightened risk” claim
          as the sole remaining claim. In his FAC, John Doe 162 alleges he visited Ohio
          State’s campus for a recruiting visit as a prospective athlete for its wrestling team
          while he was a high school student sometime between 1978 and 1998. Strauss is
          alleged to have sexually assaulted or abused John Doe 162 while Strauss treated
          him one time during this visit.

          On June 28, 2021, Ohio State filed a motion to dismiss John Doe 162’s FAC as time-
          barred on two independent grounds: (1) John Doe 162 lacks standing to state Title
          IX claims against Ohio State because he was not an Ohio State student or employee
          at the time of the alleged abuse; and (2) John Doe 162’s Title IX claim is barred by
          the two-year statute of limitations. See Motion to Dismiss (Doc. 31).

          Plaintiff John Doe 162 has demanded a jury trial.


 7.      DISCOVERY PROCEDURES

      a. The parties agree that all discovery shall be completed by ___ . The parties agree to
         schedule their discovery in such a way as to require all responses to discovery to be
         served prior to the cut-off date, and to file any motions relating to discovery within
         the discovery period unless it is impossible or impractical to do so. If the parties are
         unable to reach an agreement on any matter related to discovery, they are directed to
         arrange a conference with the Court. To initiate a telephone conference, counsel are

                                                 3
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 4 of 7 PAGEID #: 226




         directed to join together on one line and then call the Magistrate Judge’s chambers or
         provide the Court with a call -in number.

         The parties believe discovery should be stayed pending a decision on Ohio State’s
         Motion to Dismiss John Doe 162’s First Amended Complaint (Doc. 31). If the Court
         denies the Motion to Dismiss, the parties believe a status conference would be
         appropriate to set a case schedule and address these discovery issues.

      b. Do the parties anticipate the production of ESI?          Yes __ __ No.

         If yes, describe the protocol for such production:

      c. Do the parties intend to seek a protective order or clawback agreement?

         If yes, such order or agreement shall be produced to the Court by          .

         If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First Amended
         Complaint (Doc. 31), the parties believe a status conference would be appropriate
         to set a case schedule, including addressing these protective order and clawback
         issues.

 8.      DISPOSITIVE MOTIONS

      a. Any dispositive motions shall be filed by             .

         If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First Amended
         Complaint (Doc. 31), the parties believe a status conference would be appropriate
         to set a case schedule and address these dispositive motion issues.

      b. Are the parties requesting expedited briefing on dispositive motions?

                Yes         No

         If yes, identify the proposed expedited schedule:

         Opposition to be filed by N/A ; Reply brief to be filed by N/A .

 9.      EXPERT TESTIMONY

      a. Primary expert reports must be produced by                .

      b. Rebuttal expert reports must be produced by               .


                                                 4
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 5 of 7 PAGEID #: 227




         If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First Amended
         Complaint (Doc. 31), the parties believe a status conference would be appropriate
         to set a case schedule and address these expert deadline issues.

 10.    SETTLEMENT

 Plaintiff(s) will a make a settlement demand by                  . Defendant will respond by
              . The parties agree to make a good faith effort to settle this case. The parties
 understand that this case will be referred to an attorney mediator, or to the Magistrate Judge,
 for a settlement conference. The Court refers cases to settlement throughout the year. The
 parties request the following month and year:
                                     ________________ 20___

 In order for the conference to be meaningful, the parties agree to complete all discovery that may
 affect their ability to evaluate this case prior to the settlement conference. The parties
 understand that they will be expected to comply fully with the settlement conference orders
 which require, inter alia, that settlement demands and offers be exchanged prior to the
 conference and that principals of the parties attend the conference.

         The parties have met and conferred and have been unable to agree on this section.

         Plaintiff is prepared to make a settlement demand and receive a response in July
         2021 and have a settlement conference in August 2021.

         The defendant’s position is that if the Court denies Ohio State’s Motion to Dismiss
         John Doe 162’s First Amended Complaint (Doc. 31), then a status conference would
         be appropriate to set a case schedule. In the interim, the Strauss Individual
         Settlement Program is ongoing.

 11.    RULE 16 PRETRIAL CONFERENCE

 Do the parties request a scheduling conference?

     Yes, the parties would like a conference with the Court prior to it issuing a scheduling
 order. The parties request that the conference take place             in chambers     
 by telephone.

        No, a conference is not necessary; the Court may issue a scheduling order
 after considering this Report.

         The Court already has set a telephonic preliminary pretrial conference for July 22,
         2021. If the Court denies Ohio State’s Motion to Dismiss John Doe 162’s First
         Amended Complaint (Doc. 31), the parties believe a status conference would be
         appropriate to set a case schedule and address the scope and staging of discovery.



                                                5
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 6 of 7 PAGEID #: 228




 12.    OTHER MATTERS

 Indicate any other matters for the Court’s consideration:

        None at this time.

 Signatures:

Attorneys for Plaintiff John Doe 162:                Attorneys for Defendant The Ohio State
                                                     University:
/s/ Richard W. Schulte
by /s/ Michael H. Carpenter per email                DAVID A. YOST
authorization (7/15/2021)                            ATTORNEY GENERAL OF OHIO
Richard W. Schulte (0066030) (Trial
Attorney)                                            /s/ Michael H. Carpenter
WRIGHT & SCHULTE, LLC                                Michael H. Carpenter (0015733) (Trial
865 S. Dixie Dr.                                     Attorney)
Vandalia, OH 45377                                   Timothy R. Bricker (0061872)
(937) 435-7500                                       David J. Barthel (0079307)
(937) 435-7511 facsimile                             Carpenter Lipps & Leland LLP
rschulte@yourlegalhelp.com                           280 Plaza, Suite 1300
                                                     280 North High Street
Michael L. Wright (0067698)                          Columbus, OH 43215
WRIGHT & SCHULTE, LLC                                Phone: (614) 365-4100
130 W. 2nd Street, Suite 1600                        Fax: (614) 365-9145
Dayton, OH 45402                                     Email: carpenter@carpenterlipps.com
(937) 222-7477                                              bricker@carpenterlipps.com
(937) 222-7911 facsimile                                    barthel@carpenterlipps.com
mwright@yourohiolegalhelp.com
                                                     Special Counsel for Defendant The Ohio
Dennis P. Mulvihill                                  State University
WRIGHT & SCHULTE, LLC
23139 Chagrin Blvd., Suite 620
Cleveland, OH 44022
(216) 591-0132
(216) 591-0622 facsimile
dmulvihill@yourlegalhelp.com




                                                 6
Case: 2:20-cv-03817-MHW-EPD Doc #: 33 Filed: 07/15/21 Page: 7 of 7 PAGEID #: 229




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on July 15, 2021. Notice was

sent by operation of the Court’s electronic filing system to all other counsel who have entered an

appearance and any parties who have entered an appearance through counsel. The parties may

access this filing through the Court’s ECF system.




                                             /s/ Michael H. Carpenter
                                             Trial Attorney for
                                             Defendant The Ohio State University




                                                7
